Citation Nr: 1428923	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-04 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to an increased rating for the left hip, rated 30 percent prior to September 1, 2012, and 60 percent from then. 

3.  Entitlement to a greater initial rating for a left hip surgical scar.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active service from September 1972 to February 1973.  He was medically discharged from the Marine Corps because a left femur fracture was incurred during basic training. 

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for posttraumatic stress disorder (PTSD) and also denied an increased rating for residuals of a left femur fracture with posttraumatic arthritis of the hip joint.  The Veteran submitted a notice of disagreement (hereinafter: NOD) in December 2009 that addresses only the left hip rating; however, in February 2010, he submitted another NOD that appears to include the denial of service connection for PTSD.  

In December 2012, the Nashville RO granted service connection for depression with anxiety, in lieu of PTSD.  This decision appears to resolve the issue of service connection for PTSD such that issuance of a statement of the case (hereinafter: SOC) is not necessary.  See 38 C.F.R. § 19.26 (unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC); also see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This appeal also arises from the December 2012 RO rating decision, that, in pertinent part, denied service connection for a lumbar spine condition, but granted a separate left hip surgery scar rating.  Concerning that scar rating, on page 3 of the decision, the RO informed the Veteran, "We have assigned a 10 percent evaluation based on: ...[rating criteria]"  Yet, the cover letter attached to that rating decision, at page 2, reflects that the RO assigned only a zero percent scar rating.  Because of this ambiguous rating decision and notice letter, it is unclear which rating was actually assigned by the RO.  In any event, the Veteran timely appealed the decision.  In January 2013, the Veteran submitted an NOD to the scar rating and to the denial of service connection for the lumbar spine.  The RO issued an SOC in February 2014.  Later in February 2014, the RO received a VA Form 646, Statement of Accredited Representative in Appealed Case, listing an increased scar rating and service connection for lumbosacral strain as the appealed issues.  The Board accepts this correspondence as a timely substantive appeal in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals.  


REMAND

On the VA Form 646 that the RO received in February 2014, the Representative stated, "The Tennessee Department of Veterans Affairs supports the veterans right to a personal appeal befor an administrative law judge of the Board of Veterans Appeals." [sic]  The Board sent a letter dated June 6, 2014 requesting clarification and the Veteran responded, stating that he wanted a hearing before the Board at his local RO.

The case is therefore remanded to the RO for the following action:

The Veteran should be scheduled for a "Travel Board" hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).

The Veteran need take no further action unless otherwise informed, but may submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



